DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4 and 11 – 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/25/2022. Claims 1 – 3 and 5 – 10 are currently pending and have been considered below.

Claim Objections
Claim 6 is objected to because of the following informalities: claim 6 recites, “wherein the strips are be spaced-apart and parallel to each other.” Examiner suggests removing the word “be” for grammatical correction. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “wherein the cutting surface is substantially two-dimensional.” The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A surface shape in this context is either two-dimensional (for example, extending in the x- and y-directions, with no variation in the z-direction; that is, a flat surface) or three-dimensional (for example, extending in the x- and y-directions, and having a variation in the z-direction; that is, a surface that is not flat). It is unclear whether a surface that is three-dimensional could be considered ‘substantially two-dimensional,’ and if so, what degree of deviation from two-dimensional would be considered ‘substantially two-dimensional.’
Claim 7 recites, “super-hard particles.” While Applicant’s specification provides examples of super-hard particles, “for example, Tungsten Carbide with Cobalt, borides or Aluminium Oxide” [page 2, lines 8-10], it is unclear what other materials would be considered “super-hard,” and what materials would not be considered “super-hard.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 3, 5 – 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolson et al. (US 2017/0014959) in view of Hsu (US 2017/0173735).
Regarding claim 1, Nicolson discloses a method of forming cutting blades using selective laser melting (cutting blades are formed as shown in Fig. 1; “laser[s] 24” [0061] are used to heat binding material 14, 16 that is in powder form and that is supplied by hoppers 18, 20 [0054], [0055]) comprising positioning a first part of an elongate strip with pre-formed teeth (see Fig. 1; the elongate strip is “backing strip 12” [0054]; the elongate strip 12 is moved past multiple workstations 21 [0054], wherein three workstations 21 are shown in Fig. 1; second and third workstations 21 (shown in the middle and left side of Fig. 1) are shown operating on pre-formed teeth of elongate strip 12; the pre-formed teeth are also shown in Figs. 2(b), 2(c), and 5 as element 32a), forming coating layers layer-by-layer to create a cutting surface on each pre-formed tooth by repeatedly depositing a layer of powder and scanning a laser beam over the deposited powder to fuse powder to the pre-formed teeth (Figs. 1, 2(b) – 2(c), and 5 show, and [0069]-[0077] describe, that a layer of binding material / powder is applied to a pre-formed tooth, and the binding material / powder is scanned with a laser beam to fuse the binding material / powder to the pre-formed teeth (Figs. 2(b), 2(c), and 5 show layers 32b and 32c that are applied to pre-formed teeth 32a).
Nicolson does not disclose wherein the elongate strip is positioned within a powder bed.
Hsu is directed to a method of forming an object using powder bed fusion with selective laser melting ([Abstract], [0019]). Hsu discloses positioning an elongate strip within a powder bed to form an additively-manufactured object (Fig. 1 shows an elongate strip / “substrate 150” [0019] positioned within “powder bed 160” [0019]; “lasers 170” [0019] are used to apply heat to portions of the powder such that the object may be additively manufactured as shown in Fig. 6; Hsu further discloses forming coating layers by repeatedly depositing a layer of powder on the powder bed (see Fig. 6 and [0042], which describes depositing layers 250-280 on elongate strip / substrate 150)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the elongate strip is positioned within a powder bed. This is merely the use of a known technique of additive manufacturing (that is, using powder bed fusion, as disclosed by Hsu), applied to a known method of forming a cutting blade (as disclosed by Nicolson), to yield the predictable result of forming the cutting blade.

    PNG
    media_image1.png
    410
    664
    media_image1.png
    Greyscale

Fig. 1 of Nicolson, annotated


    PNG
    media_image2.png
    437
    690
    media_image2.png
    Greyscale

Fig. 1 of Hsu


    PNG
    media_image3.png
    341
    682
    media_image3.png
    Greyscale

Fig. 6 of Hsu

Regarding claim 2, Nicolson discloses wherein after creating the cutting surface, the method further comprises moving the elongate strip to present an adjoining part of the elongate strip with pre-formed teeth ready for the formation of coating layers ([0054] describes wherein the elongate strip / backing strip 12 is moved past the “multiple workstations 21,” which comprises lasers 24; [0069] also describes wherein strip 12 has “moved to the second workstation 21”).
Nicolson does not disclose moving the elongate strip through a powder bed.
Hsu discloses moving an elongate strip through a powder bed ([0019] describes wherein the elongate strip / substrate 150 is pulled through powder bed 160; see also Fig. 1, showing a plurality of elongate strips / substrates 150 being pulled through powder bed 160 in the direction of the shown arrows).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include moving the elongate strip through a powder bed. This is merely the use of a known technique of moving an object through a powder bed during additive manufacturing (as disclosed by Hsu), applied to a known method of forming a cutting blade (as disclosed by Nicolson), to yield the predictable result of forming the cutting blade.

Regarding claim 3, Nicolson discloses wherein the cutting surface is substantially two-dimensional (see Fig. 5, which shows a cutting surface on portion 32c that is substantially two-dimensional / substantially flat).

Regarding claim 5, Nicolson does not expressly disclose positioning multiple elongate strips within the powder bed.
Hsu discloses positioning multiple elongate strips within the powder bed (see Fig. 1, showing a plurality of elongate strips / substrates 150 within powder bed 160).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include positioning multiple elongate strips within the powder bed. This allows for processing a plurality of strips at once, rather than a single strip, which can result in increased efficiency.

Regarding claim 6, Nicolson does not expressly disclose wherein the strips are spaced-apart and parallel to each other.
Hsu discloses wherein the strips are spaced-apart and parallel to each other (see Fig. 1, showing elongate strips / substrates 150 spaced-apart and parallel to each other).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the strips are spaced-apart and parallel to each other. This allows for processing a plurality of strips at once, rather than a single strip, which can result in increased efficiency.

Regarding claim 7, Nicolson discloses wherein the powder comprises super-hard particles in a metal matrix (“The binding material may include a hard braze material. The hard braze material may be a nickel braze material. The hard braze material may be provided in the region of the binding layer which is exposed during use of the blade, and which includes abrasive particles” [0025]; “The abrasive particles may be a super abrasive material. A mixture of abrasive particles of different materials may be used. The abrasive particles may be cubic boron nitride, diamond or tungsten carbide” [0027]; “binder matrix” [0080]).

Regarding claim 10, Nicolson discloses wherein the cutting surface is a final cutting profile ready for use (Fig. 5 shows a final cutting profile that is ready for use).

Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolson / Hsu in view of Dimter et al. (US 2016/0001401).
Regarding claim 8, Nicolson / Hsu does not expressly disclose wherein a flow of inert gas occurs over the powder bed.
Dimter is directed toward a selective laser solidification apparatus and method, wherein a laser scans over a powder bed to form an object [Abstract]. Dimter discloses wherein a flow of inert gas occurs over a powder bed (“an inert gas is passed over the powder bed” [0012]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a flow of inert gas occurs over the powder bed. This “allow[s] ejected debris to be blown clear” [0012], as recognized by Dimter.

Regarding claim 9, Nicolson / Hsu does not expressly disclose wherein the powder bed is placed in a vacuum or within a chamber filled with inert gas.
Dimter discloses wherein a powder bed is placed in a vacuum or within a chamber filled with inert gas (“The laser melting machine 2 comprises a build chamber or housing 4 in which there is provided a powder bed 6” [0042]; “an inert gas is passed over the powder bed” [0012]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the powder bed is placed in a vacuum or within a chamber filled with inert gas. This “allow[s] ejected debris to be blown clear” [0012], as recognized by Dimter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761                 

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761